FILED
                             NOT FOR PUBLICATION                            AUG 17 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



AVELENO GARCIA-GUZMAN,                           No. 09-72985

               Petitioner,                       Agency No. A099-579-566

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 1, 2011 **

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Aveleno Garcia-Guzman, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his motion to reopen removal

proceedings conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Reviewing for abuse of discretion, Sembiring v. Gonzales, 499 F.3d 981, 985 (9th

Cir. 2007), we deny the petition for review.

      The agency did not abuse its discretion in denying Garcia-Guzman’s motion

to reopen, where he failed to overcome the presumption of delivery of his notice of

hearing, see id. at 986-88, and he failed to establish exceptional circumstances to

excuse his appearance arising from notice not being served on counsel because

counsel had not filed a notice of appearance with the immigration court. See 8

C.F.R. §§ 1003.19(d), 1003.17.

      PETITION FOR REVIEW DENIED.




                                          2                                    09-72985